Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-14 is the inclusion of the limitations of a liquid discharge head that includes wherein the liquid discharge head is configured to switch between a first mode in which the liquid supplied into the common liquid chamber is discharged through the individual flow channel from the outlet and a second mode in which the liquid supplied into the common liquid chamber is discharged from the outlet without passing through the individual flow channel. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katoh disclose (US 2009/0051724) a head array unit that has a plurality of liquid discharging heads, a head supporter.  The head supporter have a plurality of liquid inlets, a channel system, at least two ports and the plurality of liquid inlets supply liquid to the plurality of liquid discharging heads. Shibata et al. (US 2010/0073437) disclose a recording head having a discharge section and nozzles, first & second liquid chambers, a first buffer tank which is connected to the first liquid chamber and an interior of which is open to air; a second buffer tank which is connected to the second liquid chamber and an interior of which is open to air and a pressure control device which sets target pressures of the first liquid chamber and the second liquid chamber. Tobita et al. (US 2011/0057992) disclose a liquid ejection head having a flow .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication With The USPTO
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853